UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Submitted July 15, 2005*
                              Decided July 15, 2005

                                      Before

                    Hon. JOHN L. COFFEY, Circuit Judge

                    Hon. DANIEL A. MANION, Circuit Judge

                    Hon. MICHAEL S. KANNE, Circuit Judge

No. 04-3423
                                             Appeal from the United States District
MILAN KNOX,                                  Court for the Northern District of
    Plaintiff-Appellant,                     Illinois, Eastern Division

      v.                                     No. 03 C 8199

SAM HALEEM,                                  James F. Holderman,
     Defendant-Appellee.                     Judge.


                                    ORDER

       Milan Knox brought suit under 42 U.S.C. § 1983 alleging that detective Sam
Haleem of the Bridgeview, Illinois, Police Department lied to the grand jury
investigating Knox for threatening the life of a state’s attorney. On May 25, 2004,
the district court entered an order requiring Knox to file a motion by June 11
establishing good cause for his failure to effect service within the 120-day period
established by Federal Rule of Civil Procedure 4(m). The court warned Knox that


      *
       Because there are no appellees or attorneys to be served in this appeal, the
appeal has been submitted without the filing of a brief by the appellee. After an
examination of the appellant’s brief and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the appellant’s brief
and the record. See Fed. R. App. P. 34(a)(2).
No. 04-3423                                                                     Page 2

“failure to timely comply with this order may result in dismissal of this action.” The
deadline passed without a response from Knox, and on June 21 the district court
dismissed the action for failure to comply with its order. On July 13 Knox filed a
motion to reconsider, stating merely that he “did try to comply with the order.” The
court denied the motion because Knox had neither effected service of process nor
established good cause for his failure to do so.

       On September 11 Knox filed a notice of appeal. Because he failed to file the
notice within 30 days of the dismissal itself, we limited the appeal to a review of the
district court’s order denying reconsideration. But Knox does not even mention the
motion to reconsider in his brief, nor does he point to any error made by the district
court. He merely restates the allegations made in his complaint. Accordingly, his
brief fails to comply with Federal Rule of Appellate Procedure 28(a)(9), which
requires a brief to contain “an argument consisting of more than a generalized
assertion of error, with citations to supporting authority.” Anderson v. Hardman,
241 F.3d 544, 545 (7th Cir. 2001). Even with the leeway afforded to those who
appeal pro se, we can discern no cogent arguments in Knox’s brief. See id.

       We also note that this is the fifth action Knox has brought in the Northern
District of Illinois since 2001, and the third in which he accuses the police of
perjury, physical abuse, and other misconduct. See Knox v. Gibson, No. 01 C 5501;
Knox v. Podbieliniak, No. 01 C 7784; Knox v. Osun, No. 02 C 1812; Knox v.
Glasgow, No. 03 C 7980. Although we express no opinion as to the merit of those
cases, this appeal is frivolous, and we caution Knox that frivolous filings may result
in the imposition of sanctions under Federal Rule of Civil Procedure 11 and
Federal Rule of Appellate Procedure 38.

      The appeal is hereby DISMISSED.